440 F.2d 252
UNITED STATES of Americav.James E. YORK, Appellant.
No. 23911.
United States Court of Appeals, District of Columbia Circuit.
Argued January 19, 1971.
Decided February 5, 1971.

Appeal from the United States District Court for the District of Columbia; Howard F. Corcoran, Judge.
Mr. William M. Barnard, Washington, D. C. (appointed by this court) for appellant.
Mr. Roger M. Adelman, Asst. U. S. Atty., with whom Messrs. Thomas A. Flannery, U. S. Atty., and John A. Terry, Asst. U. S. Atty., were on the brief, for appellee. Mr. Edwin K. Hall, Asst. U. S. Atty., also entered an appearance for appellee.
Before WRIGHT, ROBINSON and ROBB, Circuit Judges.
PER CURIAM:


1
On the first appeal in this case, we remanded to the District Court for an appropriate determination as to whether there was an independent source for appellant's in-trial identification by the Government's principal witness.1 On the remand, the District Court held an evidentiary hearing and, as delineated in its written opinion,2 concluded that there was,3 and that the witness' pre-arrest photographic identifications of appellant satisfied due process standards.4 The record amply supports the District Court's rulings, and for the reasons set forth in its opinion the order now appealed from is


2
Affirmed.



Notes:


1
 United States v. York, 138 U.S.App.D.C. 197, 199, 426 F.2d 1191, 1193 (1969)


2
 United States v. York, 321 F.Supp. 539 (D.D.C.1970)


3
 See United States v. Wade, 388 U.S. 218, 240-241, 87 S.Ct. 1926, 18 L.Ed. 2d 1149 (1967); United States v. Kemper, 140 U.S.App.D.C. 47, 433 F.2d 1153 (1970)


4
 See Simmons v. United States, 390 U.S. 377, 382-386, 88 S.Ct. 967, 19 L.Ed.2d 1247 (1968)